DETAILED ACTION
1.	This action is in response to the application 16/002,617 filed on June 07, 2018. Claims 1-13 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3.	The disclosure is objected to because of the following informalities: 
Para. [0011], [0017], and [00190] recites “group scarcity” without a proper definition. It is not a term of art. Examiner assumes it is a typographical error to mean “group sparsity” as mentioned in para. [0061].
Appropriate correction is required.
Claim Objections
4.	Claims 4 and 10 are objected to because of the following informalities:  
Claims 4 and 10 recite “group scarcity” which the examiner assumes is a typographical error and interprets it as “group sparsity”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitations "the input trained model” in the last line of the claims.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner assumes it refers to the same “trained model” received for re-learning.
Claims 2-6, and 9-12 are rejected on virtue of their dependency to claim 1 and 7 respectively, as they do not cure the deficiency of claims 1 and 7.
Claims 3 and 9 recite the limitations "the new parameter matrix" in line 2 of claims 3 and 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claims 3 and 9 will be read to recite “a new parameter matrix”. 
Claim 4 recite the limitations "the input learning model" in line 5-6 of claims 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claims 3 and 9 will be read to recite “the input trained model”. 
Claim 5 is rejected on virtue of its dependency to claim 4, as it does not cure the deficiency of claim 4.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3, 6, 7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Deep transfer learning for classification of time-delayed Gaussian networks” to reference Chaturvedi et al., (hereinafter, “Chaturvedi”).
Regarding claim 1, Chaturvedi teaches A method for re-learning a trained model (Cahturvedi section 3 para. 2 discloses deep transfer neural network (DTNN) that is the resulting model when deep neural network is pre-trained with motifs learned through transfer. Chaturvedi pg. 257 right col. para. 2 discloses DTNN layer weights that are relearned and the classification precision layer that is recomputed using transfer learning), comprising:
receiving a data set including the trained model consisting of a plurality of neurons and a new task (Chaturvedi pg. 252 sect 1.2 discloses applying deep transfer neural network (DTNN) on motifs based on real world datasets where "the structural formations of hidden neurons in the layers provide new insight" into the Gaussian networks. Transfer learning of deep neural network is receiving pre trained model. Classification of high-dimensional Gaussian networks and trying to obtain high classification accuracy is a new task.)
identifying a neuron associated with the new task among the plurality of neurons to selectively re-learn a parameter associated with the new task for the identified neuron (Chaturvedi pg. 257 section 3.2 and Algorithm 2 discloses using transfer learning of motifs to learn high dimensional motifs from candidate motifs. To do this, a new target motif is created using node(s) from the source motif and updating parameter set θᵗ for the target motif class. Retraining here using transfer learning to create new motif means identifying neuron associated with the new task from plurality of nodes.); 
dynamically expanding a size of the trained model on which the selective re-learning is performed if the trained model on which the selective re-learning has a preset loss value to reconstruct the input trained model (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ is too significant (preset loss value) a new hidden neuron is added (expanding size) and "the layer weights are then relearned and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." The re-learning (any modification to the trained model is reconstructing the trained model) and recomputing of the classification precision error Δϵ until it reaches a certain threshold is selective re-learning).  
Regarding claim 3, Chaturvedi as shown above teaches The method as claimed in claim 1, wherein in the selective-relearning,
a new parameter matrix (Chaturvedi pg. 257 section 3.2 and Algorithm 2 discloses Θ that is a set of parameters that describe the corresponding motifs and is a vector (matrix) that is inputted into Algorithm 1 in pg. 255) is calculated using the data set for the network parameter consisting of only the identified neuron (Chaturvedi pg. 257 sect 3.2 and Algorithm 2 teaches transfer learning of motifs. To do this a new target motif is created by perturbing a neuron from the candidate source motif with a neuron from the target motif. Motifs are learned through transfer learning using node(s) from the source motif and updating parameter set θᵗ for the target motif. The perturbed neuron is the identified neuron. The only network parameter that is changed is the perturbed neuron), and the computed new parameter matrix is reflected to the identified neuron of the trained model to perform the selective re-learning (Algorithm 2 in pg. 257 discloses Θ that is a set of parameter vector (matrix) that describe the corresponding motifs learned via transfer learning using the perturbed (identified) neuron. The parameter matrix is used as input in Algorithm 1 of Chaturvedi section 3.3 that teaches deep transfer neural network where if the error Δϵ is too significant a new neuron is added and "the layer weights are then relearned and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." The re-learning and recomputing of the classification precision error Δϵ until it reaches a certain threshold is selective re-learning).
Regarding claim 6, Chaturvedi as shown above teaches The method as claimed in claim 1, wherein in the reconstructing of the input trained model,
if a change in the identified neuron has a preset value, the identified neuron is duplicated to expand the input trained model, and the identified neuron has the existing value to reconstruct the input trained model (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ (change due to a particular neuron) is too significant (preset value) a hidden neuron is added. The weights of the layer is initialized (duplicated) and the layer weights are then relearned (any modification to the trained model is reconstructing the trained model) and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." 
Regarding claim 7, Chaturvedi teaches An electronic apparatus, comprising: a memory and a processor (The experiments in Chaturvedi section 4, especially the “computation time” in Table 2 of the section imply that the authors’ method was carried on a computer, in which memory and a processor are inherent), configured to:
store a data set including the trained model consisting of a plurality of neurons and a new task (Chaturvedi pg. 252 sect 1.2 discloses applying deep transfer neural network (DTNN) on motifs based on real world datasets where "the structural formations of hidden neurons in the layers provide new insight" into the Gaussian networks. Transfer learning of deep neural network is receiving pre trained model. Classification of high-dimensional Gaussian networks and trying to obtain high classification accuracy is a new task.)
identify a neuron associated with the new task among the plurality of neurons to selectively re-learn a parameter associated with the new task for the identified neuron (Chaturvedi pg. 257 section 3.2 and Algorithm 2 discloses using transfer learning of motifs to learn high dimensional motifs from candidate motifs. To do this, a new target motif is created using node(s) from the source motif and updating parameter set θᵗ for the target motif class. Retraining here using transfer learning to create new motif means identifying neuron associated with the new task from plurality of nodes.); 
dynamically expand a size of the trained model on which the selective re-learning is performed if the trained model on which the selective re- learning has a preset loss value to reconstruct the input trained model (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ is too significant (preset loss value) a new hidden neuron is added (expanding size) and "the layer weights are then relearned and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." The re-learning (any modification to the trained model is reconstructing the trained model) and recomputing of the classification precision error Δϵ until it reaches a certain threshold is selective re-learning).  
Regarding claim 9, the rejection of claim 7 is incorporated and further claim 9 is rejected under the same reason as claim 3.
Regarding claim 12, the rejection of claim 7 is incorporated and further claim 12 is rejected under the same reason as claim 6.
Regarding claim 13, Chaturvedi teaches A non-transitory computer readable recording medium including a program for executing a method for re-learning a trained model in an electronic apparatus (The experiments in Chaturvedi section 4, especially the “computation time” in Table 2 of the section imply that the authors’ method was carried on a computer, in which a non-transitory computer readable recording medium and program instructions in an electronic apparatus is inherent), wherein the method for re-learning a trained model (Cahturvedi section 3 para. 2 discloses deep transfer neural network (DTNN) that is the resulting model when deep neural network is pre-trained with motifs learned through transfer. Chaturvedi pg. 257 right col. para. 2 discloses DTNN layer weights that are relearned and the classification precision layer that is recomputed using transfer learning) includes:
receiving a data set including the trained model consisting of a plurality of neurons and a new task (Chaturvedi pg. 252 sect 1.2 discloses applying DTNN on real world datasets where "the structural formations of hidden neurons in the layers provide new insight" into the Gaussian networks. Transfer learning of deep neural network is receiving pre trained model. Classification of high-dimensional Gaussian networks and trying to obtain high classification accuracy is a new task.)
identifying a neuron associated with the new task among the plurality of neurons to selectively re-learn a parameter associated with the new task for the identified neuron (Chaturvedi pg. 257 section 3.2 and Algorithm 2 discloses using transfer learning of motifs to learn high dimensional motifs from candidate motifs. To do this, a new target motif is created using node(s) from the source motif and updating parameter set θᵗ for the target motif class. Retraining here using transfer learning to create new motif means identifying neuron associated with the new task from plurality of nodes.); 
dynamically expanding a size of the trained model on which the selective re-learning is performed if the trained model on which the selective re-learning has a preset loss value to reconstruct the input trained model (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ is too significant (preset loss value) a new hidden neuron is added (expanding size) and "the layer weights are then relearned and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." The re-learning (any modification to the trained model is reconstructing the trained model) and recomputing of the classification precision error Δϵ until it reaches a certain threshold is selective re-learning).  
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 2, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Deep transfer learning for classification of time-delayed Gaussian networks” to reference Chaturvedi et al., (hereinafter, “Chaturvedi”) in view of “Class sparsity signature based Restricted Boltzmann Machine” to reference Sankaran et al., (hereinafter, “Sankaran”).
Regarding claim 2, Chaturvedi as shown above teaches The method as claimed in claim 1, wherein in the selective-relearning, 
a new parameter matrix is computed ((Chaturvedi pg. 257 section 3.2 and Algorithm 2 discloses Θ that is a set of parameters that describe the corresponding motifs and is a vector (matrix) that is inputted into Algorithm 1 in pg. 255), and the neuron associated with the new task is identified using the computed new parameter matrix (Chaturvedi in algorithm 1 pg. 255 discloses parameters matrix learned via transfer learning in Algorithm 2 is used to identify and add neurons associated with new task classifying precision error). Chaturvedi fails to teach a new parameter matrix is computed to minimize a loss function for the input trained model and an objective function having a regularization term for sparsity, however, Sankaran discloses: 
a new parameter matrix is computed to minimize a loss function for the input trained model and an objective function having a regularization term for sparsity (Sankaran pg. 676 section 3.2 equation 10 is a regularized objective function with loss function “L” for a Restricted Boltzman Machine (RBM) that has sparsity parameter in it. The loss function of the RBM is being optimized during the learning. The modified invention learns the parameter matrix Θ based on the learning of Chaturvedi). 
The teachings of Sankaran and Chaturvedi are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Chaturvedi and incorporate the teachings to Sankaran, since Chaturvedi in section 2.3 in pgs. 254-255 teaches Restricted Boltzmann Machines (RBM) for Gaussian networks to do the classification and adding of nodes as shown in Algorithm 1. One of ordinary skill in the art would be motivated to implement this modification because Sankaran teaches that RBM are prone to overfitting and regularization technique like sparsity based regularization can be used to mitigate the effect of overfitting (Sankaran pg. 674 Abstract and pg. 676 para. 1). 
Regarding claim 4, Chaturvedi as shown above teaches The method as claimed in claim 1, wherein in the reconstructing of the input trained model, 
if the trained model on which the selective re-learning is performed has a preset loss value, the fixed number of neurons for each layer is added to the trained model on which the selective re-learning is performed (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ is too significant (preset loss value) a new hidden neuron is added and "the layer weights are then relearned and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." The adding of neurons and re-learning and the recomputing of the classification precision error Δϵ until it reaches a certain threshold is selective re-learning. The process is repeated until no significant change in precision error is observed with addition of neurons. When this happens, a new hidden layer is added. Optimal configuration is arrived when “further addition of layers of hidden neurons does not change the classification precision error significantly”). Chaturvedi fails to teach group sparsity is used to eliminate unnecessary neurons from the added neurons, thereby reconstructing the input trained model. However, Sankaran teaches
group sparsity is used to eliminate unnecessary neurons from the added neurons (Sankaran pg. 678 section 4.3 last para. discloses class sparsity can be supplemented with dropconnect or dropout regularization. Sankaran discloses, “during the fine-tuning stage,         ℓ2,1-norm regularization with dropout or dropconnect enforces the supervised feature learning of the model.” In dropout randomly selected visible and hidden nodes is dropped and in dropconnect connections between nodes are randomly removed (pg 675 r col para. 2), thereby reconstructing the input trained model (Sankaran pg. 678 section 4.3 last para. teaches dropout and dropconnect to update and fine-tune supervised feature learning of the model. Any changes in the model like fine-tuning is reconstructing the model).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Chaturvedi and incorporate the teachings to Sankaran since Chaturvedi in section 2.3 in pgs. 254-255 teaches Restricted Boltzmann Machines (RBM) for Gaussian networks to do the classification and adding of nodes as shown in Algorithm 1, and combine it with the teachings of Sankaran that teaches that RBM are prone to overfitting and regularization technique like sparsity based regularization, dropout, and dropconnect can be used to mitigate the effect of overfitting (Sankaran pg. 674 Abstract and pg. 676 para. 1). 
Regarding claim 5, the combination of Chaturvedi and Sankaran as shown above teaches The method as claimed in claim 4, wherein in the reconstructing of the input trained model, 
an unnecessary neuron is identified from the added neurons using a loss function for the input trained model, a regularization term for sparsity, and an objective function having a group regularization term for group sparsity (Sankaran pg. 676 section 3.2 equation 10 is a regularized objective function with loss function “L” for a Restricted Boltzman Machine (RBM) that has sparsity parameter in it. The loss function of the RBM is being optimized during the learning. Sankaran on pg. 675 section 2 discloses that regularization terms added to loss functions help in overfitting resolution and avoid learning noisy patterns. Sankaran pg. 678 section 4.3 last para. discloses that class (group) sparsity can be supplemented with dropconnect or dropout regularization. Using dropconnect, dropout, regularization, loss function, and sparsity requires being able to identify unnecessary neuron).
Regarding claim 8, the rejection of claim 7 is incorporated and further claim 8 is rejected under the same reason as claim 2.
Regarding claim 10, Chaturvedi as shown above teaches The electronic apparatus as claimed in claim 7, wherein 
the processor adds the fixed number of neurons for each layer to the trained model on which the -31 -0503-0329 (OIA/11599/US) selective re-learning is performed (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ is too significant a new hidden neuron is added and "the layer weights are then relearned and the classification precision error is recomputed. The process is repeated until no significant change in precision error is observed with the addition of hidden neurons." The adding of neurons and re-learning and the recomputing of the classification precision error Δϵ until it reaches a certain threshold is selective re-learning. The process is repeated until no significant change in precision error is observed with addition of neurons. When this happens, a new hidden layer is added. Optimal configuration is arrived when “further addition of layers of hidden neurons does not change the classification precision error significantly”). 
the trained model on which the selective re-learning is performed has a preset loss value (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network where if the error Δϵ is too significant (preset loss value) a new hidden neuron is added and "the layer weights are then relearned and the classification precision error is recomputed)
reconstructing the input trained model (Chaturvedi section 3.3 and Algorithm 1 teaches deep transfer neural network with re-learning (any modification to the trained model is reconstructing the trained model) and recomputing of the classification precision error Δϵ until it reaches a certain threshold).  
Chaturvedi fails to teach group scarcity to eliminate unnecessary neurons from the added neurons. However, Sankaran teaches:
group scarcity to eliminate unnecessary neurons from the added neurons (Sankaran pg. 678 section 4.3 last para. discloses class sparsity can be supplemented with dropconnect or dropout regularization. Sankaran discloses, “during the fine-tuning stage,ℓ2,1-norm regularization with dropout or dropconnect enforces the supervised feature learning of the model.” In dropout randomly selected visible and hidden nodes is dropped and in dropconnect connections between nodes are randomly removed (pg 675 r col para. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Chaturvedi and incorporate the teachings to Sankaran since Chaturvedi in section 2.3 in pgs. 254-255 teaches Restricted Boltzmann Machines (RBM) for Gaussian networks to do the classification and adding of nodes as shown in Algorithm 1, and combine it with the teachings of Sankaran that teaches that RBM are prone to overfitting and regularization technique like sparsity based regularization, dropout, and dropconnect can be used to mitigate the effect of overfitting (Sankaran pg. 674 Abstract and pg. 676 para. 1). 
Regarding claim 11, the rejection of claim 10 is incorporated and further claim 11 is rejected under the same reason as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 8:30 am to 3:30 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/RAHUL GURUNG/Examiner, Art Unit 2122    

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122